Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 17, 2018

                                     No. 04-17-00579-CV

                                         Lee ROBIN,
                                          Appellant

                                               v.

                              M & T BANK CORPORATION,
                                       Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI19825
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       After this court granted two prior extensions of time, appellee’s brief is due August 29,
2018. Appellee has now filed a third motion for extension of time, asking for an additional
fourteen days in which to file its brief. The motion is unopposed. After review, we GRANT
appellee’s motion and ORDER appellee to file its brief in this court on or before September
12, 2018. Appellee is advised that no further extension of time to file the brief will be
granted absent written proof of extraordinary circumstances.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court